DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”,  “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Poon et al., U.S. 20110037269.
	Poon et al., discloses a bearing cartridge with features of the claimed invention including a preload force tool (the bearing cartridge), for a wind turbine comprising a rotor bearing  (see paragraph 0017), under an adjustable preload force (see paragraph 0061), the tool comprising a preload force gauge and a preload force adjuster (see paragraph 0157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over JJ H05118325 A hereafter “325”.
	Regarding claims 1, “325”, discloses a preload application device of ball bearing with features of claimed invention  including a bearing preload force gauge for indicating the bearing preload force on a rotor bearing (see paragraph 0002), the gauge comprising a housing (related to elements 1 and 2), an indicator for indicating the bearing preload force (element 6, see paragraph 0013, and figure 2),  and actuator (related to elements 3 and 4), coupled to a an engagement surface with a member (element 5), configured to provide a resilient bias between the actuator and the engagement surface.  “324” fails to indicate the application device is used for turbomolecular pump.  However since “325” device can be used for any rotating bearing, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify it, and use it for any related application such as a bearing of a turbomolecular pump and couple the actuator to an impeller surface.  Such modification is well within the level of an ordinary skill artisan, and is generally the matter of utilization of a device in a differ engineering application.   
	Further, regarding claims 16-19, the preload can be changed and adjusted (see figure 1 and paragraph 0014).
	Regarding claim 2, in order to provide for meaningful connection, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify “325” by coupling the bearing preload force to the impeller engagement surface with a pump impeller and moving the actuator relative to the engagement surface against the action of the resilient bias member to overcome the bearing preload force.  Such arrangement is a natural arrangement for a pump connection.	
	Regarding claim 3,  there is similar reciprocating motion for related components  relative to the housing (see figure 1).
  	Regarding claims 8-9, “325” may not explicitly recite a visual indicator.  It would have been obvious however, for a skill artisan, before the effective filing date of the invention to modify it to provide for such indicator with an indicium coupled to the housing or actuator and an indicium identifier, for a relative movement to indicate the bearing preload force.  This is because the main indicator of the load is the very presence of the resilient spring, and its compression is indicative of the applied force, so any indicator must be somehow related to such spring and provide for visual result. 
	Regarding claims 4-7, and 10-11 any indicator is generally calibrated to show a range of meaningful and desired values related to a specific application.
	Regarding claim 14, the resilient member is a compression helical spring.
	Regarding claim 15, “325” apparently does not teach the use of audible signal.  A signal can be manifested in various forms and shapes, so it would have been obvious for a skill artisan, before the effective filing date of the invention to modify “325” to provide the signal in any desirable fashion, such as audible signal.  Because such provision is well within the level of an ordinary skill artisan, and is a common practice. 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, July 11, 2022